 Case 1:19-mj-05644-KMW Document 26 Filed 03/30/20 Page 1 of 3 PageID: 101
                                                               USDC DNJ
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #: ___________________
                  IN THE UNITED STATES DISTRICT COURT
                                                               DATE FILED: _______________
                                                                               3/30/2020
                     FOR THE DISTRICT OF NEW JERSEY


IN RE: VIDEO CONFERENCING AND
TELECONFERENCING FOR CRIMINAL
                                              Standing Order 2020-06
PROCEEDINGS UNDER THE CARE ACT



     WHEREAS, on March 13, 2020, a national emergency was declared
under the National Emergency Act, 50 U.S.C. § 1601, et. seq., in light of the
COVID-19 pandemic;

       WHEREAS, on March 27, 2020, Congress enacted the Coronavirus Aid,
Relief, and Economic Security Act (“CARE Act”), authorizing the use of video
and telephone conferencing, under certain circumstances and with the
consent of the defendant, for various criminal case events during the course
of the COVID-19 emergency, see The CARES Act, H.R. 748, pursuant to
certain findings by the Judicial Conference of the United States;

      WHEREAS, on March 29, 2020, the Judicial Conference found that
emergency conditions, consistent with the national emergency declared with
respect to COVID–19, will materially affect the functioning of the Federal
courts; and

     WHEREAS, I, as Chief Judge, pursuant to Section 15002(b)(1) of the
CARE Act, having found that criminal proceedings cannot be conducted in
person without seriously jeopardizing public health and safety, it is on my
authority as Chief Judge, hereby,

       ORDERED that in lieu of personal appearance, and with the consent of
the defendant after consultation with counsel, it is appropriate to use video
conferencing, or telephone conferencing if video conferencing is not
reasonably available, for all events listed in Section 15002(b) of the
legislation, including:

         1. Detention hearings under Section 3142 of Title 18, United States
            Code;

         2. Initial appearances under Rule 5 of the Federal Rules of Criminal
            Procedure;
 Case 1:19-mj-05644-KMW Document 26 Filed 03/30/20 Page 2 of 3 PageID: 102



         3. Preliminary hearings under Rule 5.1 of the Federal Rules of
            Criminal Procedure;

         4. Waivers of indictment under Rule 7(b) of the Federal Rules of
            Criminal Procedure;

         5. Arraignments under Rule 10 of the Federal Rules of Criminal
            Procedure;

         6. Probation and supervised release revocation proceedings under
            Rule 32.1 of the Federal Rules of Criminal Procedure;

         7. Pretrial release revocation proceedings under Section 3148 of
            Title 18 of United States Code;

         8. Appearances under Rule 40 of the Federal Rules of Criminal
            Procedure;

         9. Misdemeanor pleas and sentencings as described in Rule 43(b)(2)
            of the Federal Rules of Criminal Procedure; and

        10. Proceedings under Chapter 403 of Title 18, United States Code
           (the “Federal Juvenile Delinquency Act”), except for contested
           transfer hearings and juvenile delinquency adjudication or trial
           proceedings;

      WHEREAS, pursuant to Section 15002(b)(2) of the CARE Act, I having
further found that a felony plea under Rule 11 of the Federal Rules of
Criminal Procedure and a felony sentencing under Rule 32 of the Federal
Rules of Criminal Procedure cannot be conducted in person in this district
without seriously jeopardizing public health and safety, it is hereby

       ORDERED that if a judge in an individual case finds, for specific
reasons, that any felony plea or felony sentencing, or any equivalent plea and
sentencing, as well as proceedings under the Federal Juvenile Delinquency
Act, cannot be further delayed without serious harm to the interests of
justice, then, with the consent of the defendant, or the juvenile, after
consultation with counsel, the plea, sentencing, or any equivalent proceeding,
may be conducted by video conference, or by telephone conference if video
conferencing is not reasonably available; and


                                     –2–
 Case 1:19-mj-05644-KMW Document 26 Filed 03/30/20 Page 3 of 3 PageID: 103



       ORDERED that pursuant to Section 15002(b)(3) of the CARE Act, this
Standing Order is in effect for up to 90 days from the date of its entry. If, 90
days from the date of this Order, the emergency declaration remains in effect,
along with the Judicial Conference’s finding that the emergency conditions
will materially affect the functioning of the federal courts, the Chief Judge
shall review the authorization described in this Standing Order and
determine whether it shall be extended. Such reviews will occur not less
frequently than once every 90 days, until the last day of the covered
emergency period, or until the Chief Judge determines that the authorization
is no longer warranted.

      DATED: March 30, 2020



                                            _________________________________
                                            Hon. Freda L. Wolfson,
                                            U.S. Chief District Judge
                                            District of New Jersey




                                      –3–
